Citation Nr: 1442967	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  09-48 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from June 1983 to April 1988.  He also had initial active duty for training (IADT) from August 1990 to December 1990, and from December 1991 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran failed to report to a scheduled videoconference Board hearing in August 2012.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2013).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's right ear hearing loss disability has been clinically shown to be manifested by no worse than Level III hearing impairment.

2.  Throughout the rating period on appeal, the Veteran's left ear hearing loss disability has been clinically shown to be manifested by no worse than Level II hearing impairment.


CONCLUSION OF LAW

The criteria for a compensable rating for the Veteran's bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in April 2007.

This appeal arises from the Veteran's disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes VA and private medical records, lay statements, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  An October 2010 VA record reflects that the Veteran reported that he had recently had a nonVA audiogram confirming his bilateral hearing loss.  Private records from 2010 are not associated with the claims file; nevertheless, the Board finds that a remand to obtain any such records is not necessary.  The Veteran has been apprised of the evidence necessary to substantiate his claim.  He has not provided VA with any additional records from 2010 and has not provided VA with authorization to obtain them.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Moreover, a November 2010 VA clinical record reflects that the Veteran's hearing is stable from 2009.  The Board notes that the Veteran's claim has now been pending for more than six years and that there are several audiogram results for the period on appeal.  The Veteran's representative submitted a brief in July 2014 and did not refer to any additional evidence to be obtained.  The Board finds that there is sufficient evidence to adjudicate the Veteran's claim.  

Examinations were obtained in 2008 and 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded an adequate VA examination.  The reports include clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012), Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Hearing Loss

Disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test.  The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of §3.383.    

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

August 2004 correspondence from Dr. T. Goldberg reflected that the Veteran had been seen more than two years earlier, in February 2002 and had moderate sloping high frequency sensory-neural hearing loss.  Attached to the correspondence was an audiogram graph which reflected that the Veteran's pure tone threshold average for the right ear was 41 and for the left ear was 26.  He had a speech discrimination score of 92 percent for the right ear and 96 percent for the left ear using the SD word list. 

A March 2007 private record from Charlotte Eye, Ear, and Nose and Throat Associates, reflected that the Veteran had a speech discrimination score of 96 percent for the right ear and 100 percent for the left ear using the SD word list.  His average pure tone threshold was 46 for the right ear, and was 35 for left ear.

An October 2007 audiogram report from Dr. J. Dziadziola reflected that the Veteran had speech discrimination scores of 84 percent for the right ear and 92 percent for the left ear.  The record did not state which word list was used for testing.  Regardless, the results cannot be used for rating purposes because the 3,000 Hz level results were not noted on the audiogram.  

An April 2008 QTC examination report audiogram chart reflected that the Veteran's pure tone thresholds, in decibels, were as follows:  





HERTZ




1000
2000
3000
4000
RIGHT

5
50
50
55
LEFT

15
25
45
50

He had a speech recognition score of 80 percent for the right ear and 100 percent for the left ear using the CNC world list.  His average pure tone threshold for the right ear was 40, and was 34 for the left ear.  The examiner noted the subjective factors related to the Veteran's hearing loss were "not hearing well." 

The claims file also includes a pure tone Audiogram graph, received by VA in February 2009.  Assuming that the report is for the Veteran, the Board has reviewed the graph.  The graph results indicate a right ear hearing threshold of 47 and a left ear hearing threshold average of 42.  It reflects that the Veteran had a speech recognition score of 84 percent for the right ear and 56 percent for the left ear using the C.I.D. word list.  

An April 2009 QTC report reflects that the Veteran reported difficulty in hearing period in his job in sales.  The Veteran's pure tone thresholds, in decibels, were as follows:  





HERTZ




1000
2000
3000
4000
RIGHT

15
50
65
55
LEFT

30
20
50
55

His average pure tone threshold for the right ear was 46.  His average pure tone threshold for the left ear was 38.  The word recognition score was 84 percent for the right ear and 88 percent for the left ear.  The examiner noted that functional effect of the hearing loss disability was "difficulty understanding people." 

Initially, the Board notes that speech recognition scores based on tests other than the Maryland CNC are not considered in rating a Veteran's hearing loss.  See 38 C.F.R. § 4.85.  (In addition, the 2002 test was prior to the rating period on appeal.)  The only tests which included the appropriate audiogram levels and which used the Maryland CNC word list were the April 2008 and April 2009 QTC tests.  On the basis of the numbers shown above, and applying 38 C.F.R. § 4.85, Table VI, the Veteran's right ear has a Level III impairment in 2008, and a Level II impairment in 2009.  The Veteran's left ear had a Level I impairment in 2008, and a Level II impairment in 2009. 

Applying the criteria from Table VI to Table VII, a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting the respective rows and columns for each year.  The Veteran's hearing loss does not meet the compensable level using either the 2008 or 2009 test results.  The Board has considered the provisions of 38 C.F.R. § 4.86, but these provisions do not apply here.  In sum, the audiology examinations are against a finding that a compensable rating for bilateral hearing loss is warranted for any period on appeal.

In May 2009 correspondence, doctor of audiology, S. Fallon, stated that the Veteran had been diagnosed with mild to moderate sensorineural hearing loss.  He stated that the Veteran's functional impairment is severe to profound, that the Veteran has difficulty hearing and communicating with his wife and son, and that the Veteran's work environment is severely impaired due to his inability to understand conversation without looking directly at the person speaking to him and difficulty with hearing female voices.  Dr. S. Fallon stated that the Veteran's "inability to communicate in these everyday situations has increased his overall functional impairment to a severe to profound level."

The Veteran's spouse, R.T., has stated that her husband has a hard time hearing her and their son when they speak.  She stated that his hearing aids did not appear to be properly working.  

In determining the actual degree of disability, the objective diagnostic examinations are more probative of the degree of the Veteran's impairment than the statements of S. Fallon, the Veteran's spouse, and those of the Veteran, who has had training as a nurse.  The opinions and observations cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, DC 6100 with respect to determining the severity of the Veteran's service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1), (2).  Importantly, the schedular rating criteria are exclusively based on objective test results.  

In conclusion, the evidence of record does not reflect that a compensable rating is warranted for the Veteran's bilateral hearing loss disability for any period on appeal.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008).  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

The simple fact that the Veteran's hearing disability does not satisfy the numerical criteria for a compensable rating under these criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.    

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

The Board has considered the Veteran's statements, those of his wife, and those of clinicians noted above.  Although they reflect difficulty hearing, and Dr. S. Fallon has stated that the Veteran's work environment is severely impaired due to his inability to understand conversation without looking directly at the person speaking to him and that he has severe difficulty hearing female voices in his sales job, the Board finds that this evidence does not warrant referral for extraschedular evaluation.  The Veteran's hearing loss disability has not caused symptoms other than difficulty hearing, which is the very symptom contemplated in the rating criteria.  

The Board also acknowledges the Veteran's December 2008 statement that because of his hearing loss, he is not qualified to choose from several career paths, such as police officer, firefighter, and FBI agent.  The evidence does not reflect that the Veteran has ever been employed in these fields and that his hearing loss caused marked interference with such employment.  The Veteran's assertion that he would be qualified for such fields, and employed in such fields, in the absence of his hearing loss is pure speculation.   

The Veteran has also stated that his hearing loss causes difficulty in performing his job in automotive sales because he has difficulty hearing women and children.  However, difficulty hearing is exactly the symptom which is considered in the rating criteria.  Moreover, the evidence does not reflect that he has lost employment, missed work, had decreased sales, been reprimanded or demoted, or needed assistance at work, due to his hearing loss disability.  Thus, the Board finds that the evidence does not support a finding of marked interference with employment.  A January 2011 VA examination report for general medical reflects that the Veteran is a construction worker and car salesman.  It was noted that in the last 12 month period he had lost 15 days of work due to dizziness and lightheadedness; it does not reflect that his hearing loss caused lost work.  A May 2011 VA examination reflects that the Veteran has not been working since February 2011.  It was noted that his usual occupation is as a construction worker, and that the Veteran left his construction job due to dizziness; it does not reflect that his hearing loss caused lost work or marked interference.  The Veteran is not service-connected for vertigo. (See December 2011 rating decision)  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran's symptoms and manifestations attributed to either the service-connected bilateral hearing loss or his tinnitus, for which he is also service-connected, are addressed by the appropriate diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  (The Veteran's vertigo has been clinically found to be less likely as not due to his hearing loss and/or tinnitus.  See September 2011 VA examination report.)   Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.  

Total rating for compensation purposes based on individual unemployability (TDIU)

A claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). Although the Veteran has stated that his hearing loss has caused him to miss employment opportunities and has caused difficulty in his employment as a car salesman, the evidence does not indicate that he has been unable to maintain substantial gainful employment due to service-connected disability.  The record reflects that he was employed until 2011 when he had to stop working in construction due to nonservice-connected vertigo.  The Board finds that the record, as discussed above, does not reasonably raise the issue of TDIU.


ORDER

Entitlement to a compensable initial rating for bilateral hearing loss disability is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


